Matter of Harrington v Oswego (2020 NY Slip Op 06663)





Matter of Harrington v Oswego


2020 NY Slip Op 06663


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


1011 CA 20-00516

[*1]IN THE MATTER OF WILLIAM H. HARRINGTON, III, PETITIONER-APPELLANT,
vCITY OF OSWEGO, RESPONDENT-RESPONDENT. 


AMDURSKY, PELKY, FENNELL AND WALLEN, P.C., OSWEGO (AMY CHADWICK OF COUNSEL), FOR PETITIONER-APPELLANT.
ROEMER WALLENS GOLD & MINEAUX LLP, ALBANY (ELENA P. PABLO OF COUNSEL), FOR RESPONDENT-RESPONDENT.

	Appeal from a judgment (denominated decision and order) of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered September 24, 2019 in a proceeding pursuant to CPLR article 78. The judgment granted the motion of respondent to dismiss the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court